Case 1:19-cv-00731-TFM-N Document 5 Filed 11/08/19 Page 1 of 1                 PageID #: 28



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 TOMMY J. TOMPKINS, JR., on behalf )
 of himself and all others similarly )
 situated,                           )
                                     )
        Plaintiff,                   )                  Case No. 19-cv-731-TFM-N
                                     )
 v.                                  )
                                     )
 PALMER ADMINISTRATIVE               )                  JURY TRIAL DEMANDED
 SERVICES, INC.,                     )
                                     )
        Defendant.                   )




       COMES NOW Earl P. Underwood, Jr. and hereby provides this NOTICE of his appearance

as additional attorney of record for Plaintiff in the above-styled case.

       Respectfully submitted this the 8th day of November 2019.


                                                      /s/ Earl P. Underwood, Jr.
                                                      EARL P. UNDERWOOD, JR.
                                                      Underwood & Riemer, P.C.
                                                      21 S Section Street
                                                      Fairhope, Alabama 36532
                                                      Phone: (251) 432-9212
                                                      Facsimile: (251) 990-0626
                                                      Email: epunderwood@alalaw.com




                                                  1
